UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------------- X
                                                                                :
GUANGFU CHEN, et al.,                                                           :
                                                                                :
                                    Plaintiff,                                  :
                                                                                :   19-CV-11895 (JMF)
                  -v-                                                           :
                                                                                :
MATSU FUSION RESTAURANT, INC., et al.,                                          :
                                                                                :
                                    Defendants.                                 :
                                                                                :
------------------------------------------------------------------------------- :
                                                                                :
 GUANGFU CHEN, et al.,                                                          :
                                                                                :
                                    Plaintiffs,                                 :
                                                                                :
                  -v-                                                           :    21-CV-4757 (JMF)
                                                                                :
HIUYIN LAM,                                                                     :
                                                                                :   CONSOLIDATION
                                   Defendant.                                   :       ORDER
                                                                                :
------------------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On June 1, 2021, the Court directed counsel in the above captioned cases to submit a joint

letter indicating whether the two cases should be consolidated. See 19-CV-11895, ECF No. 96;

21-CV-4757, ECF No. 16. On July 12, 2021, counsel in both cases submitted letters indicating

that the parties believe consolidation to be appropriate due to the similarity of the claims. See

19-CV-11895, ECF No. 98; 21-CV-4757, ECF No. 20. Accordingly, the cases are hereby

CONSOLIDATED. All future filings shall be on the 19-CV-11895 docket.

        Separately, the Court notes that in the same letters, the parties raised a dispute as to

service on Defendant Huiyin Lam. Plaintiffs propose serving Defendant Lam “by mail to her

address” or through service on counsel for certain 19-CV-11895 Defendants. 19-CV-11895,
ECF No. 98. To the extent that Plaintiffs seek to follow the procedures in Section 308 of the

New York Civil Practice Law and Rules, the Federal Rules allow them to do so. See Fed. R.

Civ. P. 4(e)(1). (The Court notes that Rule 4(i) of the Federal Rules of Civil Procedure, which

Plaintiffs invoke, see 19-CV-11895, ECF No. 98, is clearly inapplicable.) If Plaintiffs seek leave

to serve Defendant Lam by service on counsel, they should file a letter-motion in accordance

with Paragraph 3(A) of the Court’s Individual Rules and Practices, supported by a citation to

appropriate authority. See, e.g., Yaxin Jing v. Angel Tips, Inc., No. 11-CV-5073 (RRM) (JMA),

2013 WL 950585, at *3 n.1 (E.D.N.Y. Mar. 11, 2013).

       Additionally, to the extent the parties seek to alter the discovery deadlines set forth in the

Case Management Plan in place in 19-CV-11895, ECF No. 85, they should file a proposed

revised Case Management Plan, available at https://nysd.uscourts.gov/hon-jesse-m-furman.

Unless and until the Court orders otherwise, the deadlines listed in the current Case Management

Plan will apply to the parties in 19-CV-11895.

       The Clerk of the Court is directed to consolidate these cases under the lead case, Docket

No. 19-CV-11895, and to close 21-CV-4757.

       SO ORDERED.

Dated: July 14, 2021                                 __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                           United States District Judge




                                                 2
